Dismissed and Memorandum Opinion filed December 15, 2005








Dismissed and Memorandum Opinion filed December 15,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01001-CV
____________
 
EYAD A. KAYYALE,
Appellant
 
V.
 
WORTHAM VILLAGES COMMUNITY
ASSOCIATION, INC., Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause
No. 828569
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 28, 2005.
On December 6, 2005, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 15, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.